DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 15 March 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1 and 10.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1-17 are allowed.  

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Applicant’s Remarks, filed 15 March 2021, with respect to the rejection of claims 1-17 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
In particular, the Examiner find persuasive that a person of ordinary skill would understand the disclosed “frequency low pressure probability” as the Applicant claims as a plain language reading of the term in light of the specification.  Furthermore, the Examiner is persuaded that the manner of obtaining that probability would be readily ascertained by a person of ordinary skill in light of the Applicant’s remarks that it may be 
Applicant’s arguments, see pages 11-12 of the Applicant’s Remarks, filed 15 March 2021, with respect to the rejection of claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed at least on the basis of the inclusion of the limitations “to calculate a frequency correction coefficient using the frequency low pressure probability, and to correct the calculated radius analysis value using the mass compensation vale and the frequency correction coefficient in accordance with the reliability of the added mass, wherein the frequency correction coefficient is calculated using a relative low pressure probability difference between front wheels and rear wheels of the vehicle and an average low pressure probability of each of the wheels of the vehicle” in combination with the remaining limitations in the claim.
Two well-known means of tire pressure measurement in the art use relative wheel velocities and resonant frequency, respectively to determine tire pressure.  It has also been known in the art to make use of some combination of these methods to overcome the disadvantages of each method alone.  For example, Yanase (US PGPub using a relative low pressure probability difference between front wheels and rear wheels of the vehicle and an average low pressure probability of each of the wheels of the vehicle” to correct a radius analysis value used to determine low pressure.
Zhang et al. (“Design of Tire Pressure Monitoring System Based on Resonance Frequency Method”) also discusses the two principles used by tire pressure monitoring systems to estimate tire inflation pressure.  However, Zhang does not teach or suggest “using a relative low pressure probability difference between front wheels and rear wheels of the vehicle and an average low pressure probability of each of the wheels of the vehicle.”
Griesser (US PGPub 20080140276) suggests some use of a frequency low pressure probability, by teaching that changes in natural frequency can indicate tire inflation pressure loss with some “likelihood.”  However, Griesser does not teach or suggest any use of a relative low pressure probability difference between wheels.
Kawasaki (US PGPub 20120245787) teaches estimating vehicle mass and correcting for the effect of mass on dynamic loaded radius using a mass compensation value to obtain the change in radius attributable to tire pressure.  However, Kawasaki does not teach the claimed frequency correction coefficient or suggest “using a relative low pressure probability difference between front wheels and rear wheels of the vehicle and an average low pressure probability of each of the wheels of the vehicle.
Brown (US PGPub 20040017289) teaches averaging of probabilities of recent data points to quantify the probability of a warning state in the context of a tire pressure monitoring system.  However, Brown does not provide any teaching or suggestion regarding “using a relative low pressure probability difference between front wheels and rear wheels of the vehicle.”
Hong et al. (“A Novel Approach for Vehicle Inertial Parameter Identification Using a Dual Kalman Filter”) teaches that the measurement noise covariance matrix dictates how trustworthy measurements are in a Kalman filter using vehicle mass.  However, Hong provides no teachings related to “using a relative low pressure probability difference between front wheels and rear wheels of the vehicle and an average low pressure probability of each of the wheels of the vehicle.”
Claim 10 includes essentially the same limitations recited above with respect to claim 1 and is allowed for the same reasons.
Claims 2-9 and 11-17 depend on one of claims 1 and 10 and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Catherine T. Rastovski/Primary Examiner, Art Unit 2862